TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-11-00856-CR



                             Richard Deangelo Dunlap, Appellant

                                                v.

                                  The State of Texas, Appellee


      FROM THE DISTRICT COURT OF BELL COUNTY, 426TH JUDICIAL DISTRICT
         NO. 67,032, THE HONORABLE FANCY H. JEZEK, JUDGE PRESIDING



                            MEMORANDUM OPINION


                Richard Deangelo Dunlap seeks to appeal from a judgment of conviction for failure

to register as a sex offender. See Tex. Code Crim. Proc. Ann. art. 62.102 (West 2006). The trial

court has certified that: (1) this is a plea bargain case and Dunlap has no right of appeal, and

(2) Dunlap waived the right of appeal. Accordingly, the appeal is dismissed. See Tex. R. App.

P. 25.2(a)(2), (d).



                                             __________________________________________
                                             Melissa Goodwin, Justice

Before Justices Puryear, Henson and Goodwin

Dismissed for Want of Jurisdiction

Filed: January 31, 2012

Do Not Publish